DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                                                    Election/Restrictions
Applicant’s election without traverse of claim 1 in the reply filed on (6-22-2022) is acknowledged. Accordingly, claim(s) 2 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on (6-22-2022).                                                                      Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Currently, (Fig. 9) has the reference character(s) “217”, currently the reference character(s) “217” is not found within the specification / disclosure of the instant application. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
A.) Claim(s) 1, is/are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over Byung Kong (US-2010/0,013,124)Regarding claim 1, 	
An instrument panel forming method for forming an instrument panel having a base material part made of a base material, and a different material part that is disposed in a state of being surrounded by the base material part and is made of a different material different from the base material, the method comprising: 
a first supply step of closing a frame-shaped core at a position of a cavity that is a boundary between the base material part and the different material part of the instrument panel after forming, 
setting the cavity to a state of being separated into a base material part-forming section and a different material part-forming section, and 
supplying the base material serving as the base material part and the different material serving as the different material part to the cavity; and 
a second supply step of opening the frame-shaped core with a pressure applied to the different material kept greater than a pressure applied to the base material, bringing the base material and the different material into contact with each other, and 
causing the different material to protrude into the base material and to be joined to the base material, in a central part of a boundary between the base material and the different material in a thickness direction of the base material and the different material in which solidification of the base material and the different material is delayed.
Kong teaches the following:
, b.) & c.) ([0039]) teaches that the first and second molding materials 18 and 19 injected from the injector 30, respectively, are formed of different resins. The slide mold 20 has a structure in which a reciprocator such as a spring 23 is disposed between an upper block 21 and a lower block 22 so as to be contracted and moved when a pressure above a predetermined level (an elastic force of the spring) is applied as shown in FIG. 3A. Where the spring/piston in an upright position is understood to be comprise setting the cavity to a state of being separated into a base material part-forming section and a different material part-forming section. 
& e.) ([0037]) teaches that for producing the two-color injection-molded parts in accordance with the present invention, the two-color injection-molded parts are fabricated by maintaining a holding pressure only in a first molding material 18 such that the first molding material 18 is infiltrated into an unsolidified central core portion of a second molding material 19. ([0045]) teaches that when the molding materials are filled in the above manner, a holding pressure is maintained until the molding materials do not flow backward as the gates are solidified so that the molding materials flow backward and the contraction amount is supplemented. At this time, the first gate 16 is kept open so as to maintain a constant pressure until the molding material is solidified, and the second gate 17 is closed to cut off the holding pressure. Highlighting, as shown in (Fig. 3), the different material is found to protrude into the base material and to be joined to the base material.
	                                                   Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrés E. Behrens Jr. whose telephone number is (571)-272-9096.  The examiner can normally be reached on Monday - Friday 7:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)-786-9199 (IN USA OR CANADA) or (571)-272-1000.
/Andrés E. Behrens Jr./Examiner, Art Unit 1741     
                                          
/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715